Citation Nr: 1128108	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-03 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the appellant's claims for entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  

In April 2011, the appellant presented sworn testimony during a personal Board hearing in Montgomery, Alabama, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the appellant's claims file. 


FINDINGS OF FACT

1.  Many years after service, the Veteran sustained multiple blunt force injuries in an automobile accident, from which he died in March 2005.  This condition was not caused by any incident of service or related to his service-connected diabetes mellitus type II, left lower extremity neuropathy, posttraumatic stress disorder (PTSD), right lower extremity neuropathy, or diabetic ulcer of the left foot.

2.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of death is otherwise related to service.

3.  The Veteran was in actual receipt of total compensation benefits effective from April 2004 until his death in March 2005, a period of less than 10 years immediately preceding death.  He was not rated as being totally disabled continuously for a period of five years from May 1969, the date of discharge from active duty, and he was not a former prisoner of war who died after September 30, 1999. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).  

2.  The criteria for dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Court held that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The April 2005 letter did not specifically discuss the conditions for which the Veteran was service-connected.  The appellant was however provided with proper notice, compliant with the holding in Hupp, in the August 2005 rating decision.  Although notice of the conditions for which the Veteran was service-connected was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to her, since she was subsequently provided adequate notice, she was provided ample time to respond with additional argument and evidence, the claim was readjudicated, a statement of the case was provided to her in December 2007, and a supplemental statement of the case was provided to her in May 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Additionally, the evidence shows that the appellant had actual knowledge of the conditions for which the Veteran was service-connected, as was demonstrated in her February 2006 notice of disagreement and February 2008 VA Form 9 appeal.  Moreover, the appellant's testimony in April 2011 made it clear that she was aware of the type of evidence necessary to substantiate the claim.

Since the appellant's claims for service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318 were denied by the RO and are also being denied by the Board, as will be discussed herein, there is no potential effective date or disability rating issue that would warrant additional notice as to those issues.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  VA has not obtained a medical examination in relation to the claim for service connection for the cause of the Veteran's death because there is no competent evidence that the Veteran's cause of death is the result of any event, injury, or disease in service or that the Veteran's service-connected disabilities caused or contributed substantially to his death.  38 C.F.R. § 3.159(c)(4) (2010).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected. 

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Within this framework, the Board must consider the laws that otherwise govern the issue.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Multiple blunt force injuries, however, are not subject to presumptive service connection.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

The Veteran died in March 2005.  A March 2005 death certificate listed his cause of death as multiple blunt force injuries that were incurred in an automobile accident.  

The appellant contends that the Veteran's fluctuating blood sugars and left lower extremity neuropathy caused the motor vehicle accident which led to his death.  Alternatively, the appellant alleges that the Veteran had not eaten or taken medication for his disabilities on the morning of his VA medical appointment for diabetes, which caused him to pass out later and get into a motor vehicle accident.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus type II, rated as 40 percent disabling; left lower extremity neuropathy, rated as 40 percent disabling; PTSD, rated as 30 percent disabling; right lower extremity neuropathy, rated as 20 percent disabling; and diabetic ulcer of the left foot, rated as 10 percent disabling.  Additionally, the Veteran had a total disability rating based on individual unemployability (TDIU).  Service connection had not been established for the condition listed on the death certificate, multiple blunt force injuries.

The evidence shows, in pertinent part, that with respect to the Veteran's service-connected diabetes mellitus type II, it was at times poorly controlled due to noncompliance with diet.  Significantly, the Veteran never reported passing out due to his diabetes.  While a July 2003 VA medical report notes that the Veteran had been experiencing fatigue, shortness of breath, and dizziness, the physician found that the Veteran's morbid obesity could have been the cause of these symptoms.  The evidence shows that the Veteran did suffer from blood sugar levels that fluctuated from high to low.  At a September 2003 VA examination, the Veteran reported being diagnosed with diabetes mellitus type II in 1983 when he complained of dizziness and fatigue.  He also maintained that he had been in the hospital at least 8 times over the past 20 years due to his diabetes and stated that his last hospitalization in 2003 was directly related to increasing blood sugars secondary to his left foot diabetic ulcer.  He admitted being noncompliant with an 1800 calorie American Diabetic Association diet.  The Veteran was diagnosed with adult onset insulin dependent diabetes mellitus with marginal control.  The examiner found that he had moderate impairment related to the diabetic complications of neuropathy and elevated microalbumin.   

In regards to the Veteran's bilateral lower extremity neuropathy and diabetic foot ulcers, the evidence reflects that he experienced symptoms in his lower extremities that included pain, swelling, diminished sensation, numbness, onychomycosis, and deformed toenails.  He was also periodically treated for deep vein thrombosis in the left lower extremity.  While being treated for his diabetic ulcer of the left foot, a September 2002 bone scintigraphy was taken of both the Veteran's feet.  It showed probable cellulitis of the left great toe and probable osteoarthritis in the feet.  On VA examination in September 2003, the Veteran complained of mobility problems due to his diabetic ulcer and neuropathy.  He also reported paresthesias and numbness to his lower extremities as well as a recent history of deep venous thrombosis to the left lower extremity.  He stated that his numbness was continuous and usually worsened at night.  He maintained that he would periodically have increasing pain with weakness, fatigue, and functional loss to his lower extremities.  He complained that walking or putting pressure on his feet would precipitate his pain.  He noted that the numbness and paresthesias was worse in his left lower extremity.  The Veteran was diagnosed with neuropathy to the lower extremities secondary to adult onset diabetes and found to have moderate impairment related to pain.  He was also diagnosed with deep venous thrombosis in the left lower extremity.  In a December 2004 VA medical report, the Veteran was found to have charcot arthropathy of the left foot.  He was dispensed a walker and instructed to remain non-weight bearing, but he maintained that he could not stay non-weight bearing and would not use crutches if they were dispensed.  Subsequent follow-up medical reports in January 2005 and February 2005 indicated that the Veteran was wearing a CROW boot on his left foot, which was helping with the pain and allowing the Veteran to walk on his foot.  He was also receiving treatment with a bone stimulator and was advised to minimize walking and standing as much as possible.      

A January 2005 VA medical report indicated that the Veteran was on 14 different medications, most of which were for his service-connected disabilities.  These medications included temazepam and sertraline.  The objective medical evidence does not show that the Veteran ever reported passing out from not eating while on his medications.    

A March 4, 2005, VA medical report shows that the Veteran had a follow-up appointment for his diabetes mellitus type II.  He had no diabetes-related complaints that day and was found to be tolerating his medications well.  A review of his home glucose monitoring revealed that the average glucose reading was 188 mg/dl.  The readings were found to be 77 percent above target, 17 percent within target, and just 6 percent below target.  The Veteran's most recent hemoglobin A1c level taken on January 13, 2005, was 6.7 percent.  Because normal A1c levels were 6.5 percent or less, the Veteran's G6PD and fructosamine levels were checked, and he was instructed to return to the clinic in 3 months for a check-up on his A1c level.  A blood serum test was within normal limits.  The latest electronic signature for the March 2005 VA medical report was at 9:29 a.m.  

The March 4, 2005, accident report revealed that the Veteran was traveling west on AL 10 and that when he attempted to pass a non-contact vehicle, he collided with a second vehicle that was traveling east on AL 10.  A third vehicle that was traveling east on AL 10 saw the collision but was unable to stop and struck the second vehicle in the rear.  The police officer opined that the Veteran was blinded by the sun because he never braked.  The report notes that the police were notified of the accident at 3:15 p.m.  

In a November 2005 toxicology report, the Veteran's blood at the time of death was found to be positive for benzodiazepines cross-reactives and desmethylsertraline.  It also contained 160 nanog/mL of temazepam and 200 nanog/mL of sertraline.  The toxicologist noted that there was an incidental finding of caffeine in the Veteran's blood.  He explained that temazepam was a benzodiazepine hypnotic agent used for short-term relief of insomnia and that after a single adult dosage of 30 mg, reported peak plasma concentrations averaged 900 nanog/mL in a range of 500 to 1100 nanog/mL.  The toxicologist reported that in overdose, temazepam caused symptoms that included sedation, lethargy, loss of consciousness, and respiratory depression.  In two fatalities from temazepam, blood concentrations of 4000 and 9000 nanog/mL were reported.  The toxicologist further reported that sertraline was used in the treatment of depression and that initial adult dosage was 50 mg daily but could be increased to a maximum of 200 mg daily.  He stated that reported peak plasma concentrations of sertraline following single oral doses of 50, 100, and 200 mg were 9.5, 16, and 56 nanog/mL, respectively.  Reported steady-state concentrations following daily regimens of 100, 200, and 300 mg/day were 32, 91, and 206 nanog/mL, respectively.  The toxicologist explained that desmethylsertraline was a principal metabolite of sertraline with 10 to 20 percent of the pharmacologic activity of the parent compound.  He stated that it accumulated in plasma due to slow elimination and attained plasma concentrations of approximately 150 percent of the sertraline concentration.  The toxicologist maintained that sertraline toxicity had been reported at concentrations of 245 nanog/mL, and a fatality was reported with a concentration of 610 nanog/mL.   

In an undated coroner's report, it was noted that the Veteran was traveling west on Highway 10 when he lost control of his vehicle, crossed on the other side of the highway, and collided with another vehicle.  The Veteran was found to be pronounced dead at the scene with multiple blunt force injuries.  The coroner stated that the Veteran was a diabetic and could have possibly had a sugar attack or even a heart attack that could have caused him to lose control of the vehicle.  He noted that the Veteran was returning from a VA doctor appointment.  

The appellant testified before the Board at a travel board hearing in April 2011.  Testimony revealed, in pertinent part, that the appellant had been married to the Veteran for 36 years and took care of him for about 25 years because of his disabilities.  The appellant testified that the Veteran had diabetes and neuropathy that worsened throughout the years.  She reported that he had taken 14 active medications and that if he took all these medications but did not eat, he would start shaking and pass out.  She stated that on the morning of his automobile accident, he did not take his medication or eat because he had to get blood work done at his VA medical appointment.  She maintained that if the Veteran did not take his medication, he would get sick.  She also testified that if the Veteran did not eat, his blood pressure and blood sugar would drop very dramatically, causing him to pass out.  The appellant stated that she did not believe that the Veteran had tried to pass a car on the day of his accident because he always drove very slowly.  She explained that despite being told that the Veteran's body would be taken to a forensics laboratory in Montgomery, his body was taken directly to a funeral home and embalmed, which was why an autopsy was unable to be performed to determine the Veteran's true cause of death.  She asserted that a lot of other circumstances caused the Veteran's automobile accident, including a high level of sleep medication in his blood, low blood sugar levels on the day of the accident, and having a boot on his left foot.   

Regarding whether the Veteran's immediate cause of death, multiple blunt force injuries, is related to his period of service, the Board finds that it is not.  The Veteran's death certificate and the coroner report both show that the Veteran's multiple blunt force injuries were due to a post-service automobile accident and that he was pronounced dead at the scene of the accident.  

With respect to whether the motor vehicle accident which led to the Veteran's death was caused by his service-connected diabetes and bilateral lower extremity neuropathy/diabetic ulcer, the Board finds that it was not.  Similarly, the Board does not find that the motor vehicle accident which led to the Veteran's death was caused by the fact that he had passed out from not eating or taking medication for his service-connected disabilities on the morning of his VA medical appointment for the service-connected diabetes.  Arguments to this effect are simply based on pure speculation.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place low probative value on the opinion proffered in the undated coroner report.  While the coroner found that it was possible that a sugar attack or heart attack caused the Veteran to lose control of his vehicle and collide with another vehicle, the medical opinion was speculative, in that the coroner found that the Veteran could have possibly had a sugar attack or heart attack that could have caused him to lose control of the vehicle.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  The Board also finds that the opinion was not supported by adequate rationale, as no explanation was given as to why the coroner thought the Veteran lost control of his vehicle and was not purposefully attempting to pass a vehicle, as was stated in the police accident report.  If the examiner does not provide a rationale for the opinion, this weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not bound to accept medical opinions that are unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The medical evidence of March 4, 2005, does not show that the Veteran's blood sugar was either elevated or very low.  There were also no indications that the Veteran was tired, dizzy, sleepy, or sluggish.  In fact, the Veteran was found to have no diabetes-related complaints that day and to be tolerating his medications well.  A blood serum test was within normal limits.  A review of the Veteran's home glucose readings revealed that the average glucose reading was 188 mg/dl, but this information was related to readings taken in December 2004 and January 2005 and did not pertain to the day of the Veteran's accident.  Similarly, although the Veteran's G6PD and fructosamine levels were checked due to a slightly elevated hemoglobin A1c level, this elevated A1c level reading was taken on January 13, 2005, and did not pertain to the day of the Veteran's accident.  The evidence does not show that the elevated A1c level of 2 months ago was cause for any immediate medical concern since the Veteran was instructed to return to the clinic in 3 months for a check-up on his A1c level.  

Therefore, because the competent and probative medical evidence of record does not show that the Veteran's automobile accident was due to his service-connected disabilities, the Board finds that the Veteran's service-connected diabetes mellitus, bilateral lower extremity neuropathy, and diabetic ulcer of the left foot did not cause or contribute to his death.  The Board also concludes that the automobile accident was not due to the Veteran passing out from not eating or taking medication for his disabilities on the morning of his VA medical appointment for his service-connected diabetes mellitus.  In this regard, there is no probative evidence that the Veteran passed out due to service-connected disabilities, causing the accident.  Although the Veteran's widow argues such, her assertion lacks any probative value as she was not in the vehicle at the time of the accident.  Her statement is based in pure speculation. 

The Board notes that the Veteran was also service-connected for PTSD.  However, the medical evidence does not show that the Veteran's PTSD caused or contributed to his death, nor has the appellant alleged that the Veteran's PTSD caused his death.  In fact, although the November 2005 toxicology report revealed that there were residual amounts of medication for insomnia and depression in the Veteran's blood, which were used to help treat his PTSD, the toxicologist found that these residuals were merely trace amounts in the bloodstream.  These residual amounts did not rise to any level of toxicity and were not found to be significant.  Therefore, the Board finds that the Veteran's service-connected PTSD did not cause or contribute to the Veteran's death.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds no probative evidence of a direct medical nexus between military service and the cause of the Veteran's death.  Indeed, the evidence of record weighs against such a finding.  The evidence also weighs against a finding that the Veteran's service-connected disabilities caused or contributed to his death.  Thus, service connection for the cause of the Veteran's death is not warranted.  

The Board has also considered the assertions of the appellant that the Veteran's death was related to his active service.  The appellant, however, as a layperson, is not competent to give a medical opinion on diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that a claimant is competent to give evidence about what he or she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board acknowledges the appellant's assertions that the Veteran's automobile accident was caused by his fluctuating blood sugars and lower extremity neuropathy/diabetic ulcer, or that the accident was caused by the Veteran passing out from not eating or taking medication in preparation for a VA medical appointment for his diabetes.  The appellant is indeed competent to testify to that which she is competent to observe.  In this case, she is competent to assert that in the past, she has observed the Veteran shaking and passing out when he took his medication on an empty stomach.  Similarly, she is competent to testify that the Veteran did not eat or take his medication on the morning of March 4, 2005, in preparation for his blood tests at the VA medical center.  However, the appellant is not competent to provide any medical diagnoses or to relate the Veteran's service-connected disabilities medically to his cause of death, including the automobile accident.  Moreover, as previously stated, the Veteran's spouse was not in the vehicle at the time of the accident so she is unable to state what the Veteran's condition was at the time of the accident.  Her assertion as to the cause of the accident is mere speculation as a multitude of things could have caused the Veteran to be in an accident.  Furthermore, there is no confirming medical evidence showing that the Veteran's service-connected disabilities either caused or contributed to cause the Veteran's death.  A review of the toxicology report does not lend any support to the Veteran's widow's assertions as to the cause of his death.

Although the Veteran may not have eaten or taken his medication on the morning of March 4, 2005, the VA medical records indicate that the Veteran's last appointment ended at 9:29 a.m., and the police accident report shows that the police were notified of the accident at 3:15 p.m.  It is unknown what occurred between the time the Veteran finished his VA medical appointment in the morning and the time the accident occurred in the afternoon, and any of the appellant's assertions regarding this time period would be speculative in nature because she was not present.  The Board acknowledges that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  However, a finding of service connection may not be based on a resort to speculation or remote possibility, and the benefit of the doubt doctrine is also not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).  In this case, although the Board sympathizes with the appellant, her assertions are based on speculation, and the benefit of the doubt doctrine is not applicable.  Therefore, service connection is not warranted for the cause of the Veteran's death.    

In sum, the evidence shows that the Veteran incurred multiple blunt force injuries in an automobile accident, which led to his death, many years after service.  There is no competent or probative evidence showing that any service-connected disability either caused or contributed to cause the Veteran's death.  As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Dependency and Indemnity Compensation Benefits Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either scheduler or based upon unemployability.  38 U.S.C.A. § 1318. 

The Veteran was granted a TDIU due to service-connected disabilities by the RO in April 2004, effective April 15, 2004.  In light of the foregoing, the appellant is not entitled to DIC under 38 U.S.C.A. § 1318 because the Veteran was not service-connected for a disability rated as 100 percent disabling for at least 10 years prior to his death in March 2005.  As such, at the time of his death, he was, by definition, not in receipt of, or entitled to receive, compensation for a service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding his death. 

Moreover, it is undisputed that the Veteran was not a former prisoner of war, and because the Veteran was discharged from active duty in May 1969, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  

Thus, the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 have not been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) (DIC claims filed on or after January 21, 2000, are not subject to hypothetical entitlement analysis).  Although the Board regrets that the outcome to the appellant is not favorable, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In denying this claim, the Board does not wish in any way to diminish the Veteran's 2 years of service, including combat service during a period of war.  Although the Board is denying this claim due to the application of the law, the Board is sympathetic to the appellant's claim.  The Board, however, is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 
Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 






      CONTINUE ON NEXT PAGE



ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.  




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


